DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
According to 37 C.F.R. 1.98:
(a) Any information disclosure statement filed under § 1.97 shall include the items listed in paragraphs (a)(1), (a)(2) and (a)(3) of this section.
…
(2) A legible copy of:
(i) Each foreign patent;
(ii) Each publication or that portion which caused it to be listed, other than U.S. patents and U.S. patent application publications unless required by the Office;
(iii) For each cited pending unpublished U.S. application, the application specification including the claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion; and
(iv) All other information or that portion which caused it to be listed.
(3)
(i) A concise explanation of the relevance, as it is presently understood by the individual designated in § 1.56(c) most knowledgeable about the content of the information, of each patent, publication, or other information listed that is not in the English language. The concise explanation may be either separate from applicant’s specification or incorporated therein.
(ii) A copy of the translation if a written English-language translation of a non-English-language document, or portion thereof, is within the possession, custody, or control of, or is readily available to any individual designated in § 1.56(c).
The examiner checked the documents submitted by applicants and was unable to find a concise explanation of the relevance or copy of the translation for the foreign documents as set forth in 37 C.F.R. 1.98.  The examiner is unable to read the foreign language documents and 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  Specifically, the term “etc.” is objected to.
The following title is suggested:  A Board Game System, A Non-Transitory Computer Readable Medium, A Game Piece, and A Game Piece Set.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:  “a display part”, “a touched-position detecting part”, "a recognition part”, “a position determining part”, and “a move-state determining part” in claim 1 and “a step of displaying a game field”, “a step of individually detecting a plurality of position touched by the game piece”, “a step of recognizing the game piece”, “a step of determining the position of one of the areas”, and “a step of determining a move state” in claim 12.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “one or more game pieces” and “each of the game pieces”.  The claims limitations are inconsistent with respect to the number of game pieces.  In the first instance “one or more game pieces” are recited (suggesting that only one game piece may be used), while subsequently reciting “each of the game pieces” (reciting a plurality of game pieces and thereby excluding a single game piece).  Dependent claims 2-7 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.
Claim 1 recites “the case [where the game piece is placed on the touchscreen]”, “the game piece”, “the case [where the conductive section is not touched by a user]”, “the case [where the conductive section is touched by the user]”, “the basis [of relative positional relationships]”, “the position of one of the areas”, “the basis [of the plurality of touched positions]”, “the basis [of a history]”, and “the position of the determined area”.  There is insufficient antecedent basis for this limitation in the claim.  Dependent claims 2-7 inherit this deficiency by nature of their dependencies.  Appropriate correction is required.
Claim limitations “a display part”, “a touched-position detecting part”, "a recognition part”, “a position determining part”, and “a move-state determining part” in claim 1 and “a step of displaying a game field”, “a step of individually detecting a plurality of position touched by the game piece”, “a step of recognizing the game piece”, “a step of determining the position of one of the areas”, and “a step of determining a move state” in claim 12 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  In many instances, it appears that the recited means-plus-function and step-plus-function language are code running on a computer, executing the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
claims 2-7 and 10-12 inherit this deficiency by nature of their dependencies.  Appropriate correction is required.
Claims 2-7 recite “A board game system”.  Claim 1, upon which claims 2-7 depend, recites “A board game system”.  The first instance of a claim element should generally subsequently be followed by referring to the element using “the” or “said”.  Reciting “A board game system” in the dependent claims makes it unclear whether the two instances of “A board game system” refer to the same claim element or different claim elements.  Appropriate correction is required.
Claim 3 recites “the position of the area currently determined” and “the position of the area determined immediately before”.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 4 recites “the position of another one of the areas”.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 5 recites “the kind” and “the basis of relative positional relationships”.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 6 recites “the four vertices” and “the positions of the three vertices”.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 7 recites “the positions of three vertices” and “the four vertices”.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 8
Claim 9 recites “the case [where the game piece is placed on the touchscreen]”, “the case [where the conductive section is not touched by a user]”, “the case [where the conductive section is touched by the user]”.  There is insufficient antecedent basis for this limitation in the claim.  Dependent claims 10-11 inherit this deficiency by nature of their dependencies.  Appropriate correction is required.
Claims 10 and 11 recite “A game piece”.  Claim 9, upon which claims 10 and 11 depend, recites “A game piece”.  The first instance of a claim element should generally subsequently be followed by referring to the element using “the” or “said”.  Reciting “A game piece” in the dependent claims makes it unclear whether the two instances of “A game piece” refer to the same claim element or different claim elements.  Appropriate correction is required.
Claim 10 recites “the positions of three vertices” and “the four vertices”.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 11 recites “three vertices”.  Claim 10, upon which claim 11 depends, recites “three vertices”.  The first instance of a claim element should generally subsequently be followed by referring to the element using “the” or “said”.  Reciting “three vertices” in the dependent claim makes it unclear whether the two instances of “three vertices” refer to the same claim element or different claim elements.  Appropriate correction is required.
Claim 12 recites “a non-conductive section or gaps”.  Claim 9, upon which claim 12 depends, recites “a non-conductive section or gaps”.  The first instance of a claim element should generally subsequently be followed by referring to the element using “the” or “said”.  Reciting “a non-conductive section or gaps” in the dependent claim makes it unclear whether the two instances of “a non-conductive section or gaps” refer to the same claim element or different claim elements.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Heatherly et al., US 2012/0007808 A1 (hereinafter Heatherly) in view of Rademakers, WO 2013/039388 A1 (hereinafter Rademakers).

Regarding Claim 1:  Heatherly discloses a board game system in which an electrostatic-capacitance-based touchscreen that is capable of detecting a plurality of touched positions by detecting changes in electrostatic capacitance is used as a board, the board game system, comprising:

one or more game pieces that are used while being placed on the touchscreen and that are constituted at least partially of a conductive section (Heatherly, peripheral devices 102 and 104 comprise, for example, interactive game pieces and/or toys where the touch-sensitive system of FIGS. 1a and 1b can facilitate an interaction using first peripheral device 102 and second peripheral device 104 [0021]; touch surface 116 is a capacitive touch screen, which uses charge variation to sense touch-based input; processor 118 can detect, for example, contemporaneous touches 126 shown in FIG. 1a; contemporaneous touches 126 include touches 111a, 111b, and 111c and can be provided on touch surface 116 by peripheral device 102; more particularly, touches 111a, 111b, and 111c can be provided by respective touch points 110a, 110b, and 110c, which can comprise conductive material; processor 118 can also dectect contemporaneous touches 128; contemporaneous touches 128 include touches 115a, 115b, and 115c and can be provided on touch surface 116 by peripheral device 104; more particularly, touches 115a, 115b, and 115c can be provided by respective touch points 114a, 114b, and 114c, which can comprise counductive material [0025]),
wherein a contact face of each of the game pieces, which comes into contact with a placing face of the touchscreen, is configured to include the conductive section (Heatherly, more particularly, touches 115a, 115b, and 115c can be provided by respective touch points 114a, 114b, and 114c, which can comprise counductive material [0025]),
wherein the conductive section is laid out so as to be intervened by a non-conductive section or gaps on the contact face (Heatherly, contemporaneous touches 126 include touches 111a, 111b, and 111c and can be provided on touch surface 116 by peripheral device 102; more particularly, touches 111a, 111b, and 111c can be provided by respective touch points 110a, 110b, and 110c, which can comprise conductive material [0025] and [Fig. 1a]; referring to FIG. 2a, FIG. 2a shows a bottom view of peripheral device 202 according to one embodiment of 
wherein the electronic device includes: 
a display part configured to display a game field constituted of a plurality of areas on the touchscreen (Heatherly, the video game can be an electronic board game where touch surface 116 can display the game board and peripheral devices 102, 104, and 150 can comprise game pieces [0022]);
a touched-position detecting part configured to individually detect, as a plurality of touched positions, positions at which the predetermined or greater amount of change in the electrostatic capacitance has occurred as a result of the contact of the conductive section on the contact face (Heatherly, touch surface 116 is a capacitive touch screen, which uses charge variation to sense touch-based input [0025]);
a recognition part configured to recognize the game piece on the basis of relative positional relationships among the plurality of touched positions (Heatherly, identifying data 130 in memory 120 can comprise a distance between touch points 114b and 114c, which characterizes the arrangement of touch points 114b and 114c of peripheral device 104; the distance between touch points 114b and 114c can be different than distance C, such that processor 118 can distinguish between touch points 114b and 114c of peripheral device 104 and touch points 210b and 210c of peripheral device 202, and thus between peripheral devices 202 and 104 [0030]);
a position determining part configured to determine the position of one of the areas for the game piece recognized on the basis of the plurality of touched positions (Heatherly, in electronic device 106, processor 118 can detect a plurality of contemporaneous touches on touch surface 116; thus, touch surface 116 is capable of registering the presence and position of multiple touch-based inputs thereon [0025]); and

Heatherly fails to explicitly disclose 
in the case where the game piece is placed on the touchscreen, the conductive section does not cause a predetermined or greater amount of change in the electrostatic capacitance at contact positions of the conductive section on the contact face in the case where the conductive section is not touched by a user, and 
the conductive section causes the predetermined or greater amount of change in the electrostatic capacitance at the contact positions of the conductive section on the contact face in the case where the conductive section is touched by the user, and
Rademakers teaches
in the case where the game piece is placed on the touchscreen, the conductive section does not cause a predetermined or greater amount of change in the electrostatic capacitance at contact positions of the conductive section on the contact face in the case where the conductive section is not touched by a user (Rademakers, once the playing user releases the game piece 7, it is no longer possible for an electric current to flow between the contact surface of game piece 7 and the fingers of the user; therefore, computer 1 is no longer able to determine the exact position of game piece 7 once game piece 7 is released; in essence, game piece 7 is only visible for computer 1 through the touch sensitive display screen 3 during the time wherein it is handled by the playing user [P9:10-16]), and 

Heatherly discloses a system and method for facilitating an interaction using first and second peripheral devices and related structures (Heatherly [Abstract]).  Each of the first and second peripheral devices have a plurality of touch points for touching a touch surface of a touch-sensitive system (Heatherly [Abstract]).  According to an exemplary embodiment, a method comprises detecting a plurality of contemporaneous touches on the touch surface of the touch-sensitive system (Heatherly [Abstract]).  One of the first and second peripheral devices is identified based on the plurality of contemporaneous touches as compared to the plurality of touch points of one of the first and second peripheral devices (Heatherly [Abstract]).  In some embodiments, orientation of the one of the first and second peripheral devices can be determined based on the plurality of contemporaneous touches as compared to the plurality of touch points of the one of the first and second peripheral devices (Heatherly [Abstract]).
In analogous art, Rademakers teaches a method and arrangement for performing multiuser operations on a tablet type computer through a capacitive type touch screen, cooperating with electrically conductive indiscriminate game pieces (Rademakers [Abstract]).  The computer interacts with a plurality of users participating in a game (Rademakers [Abstract]).  The computer is operated through said game pieces (Rademakers [Abstract]).  According to the 
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of detecting a game piece when the player holds the game piece as taught by Rademakers with the method for facilitating an interaction using first and second peripheral devices and related structures as disclosed by Heatherly to improve the predictable result of enabling capacitive touch of an object while it is being touched.

Regarding Claim 2:  Heatherly further discloses 
wherein the game piece has a plurality of projections formed of the conductive section (Heatherly, identifying data 130 in memory 120 can comprise a distance between touch points 114b and 114c, which characterizes the arrangement of touch points 114b and 114c of peripheral device 104; the distance between touch points 114b and 114c can be different than distance C, such that processor 118 can distinguish between touch points 114b and 114c of peripheral device 104 and touch points 210b and 210c of peripheral device 202, and thus between peripheral devices 202 and 104 [0030]), and
wherein end faces or end points of the plurality of projections constitute at least portions of the contact face (Heatherly, referring to FIG. 2a, FIG. 2a shows a bottom view of peripheral device 202 according to one embodiment of the present invention; peripheral device 202, corresponding to peripheral device 102 in FIGS. 1a and 1b, includes base 240 and touch points 210a, 210b, and 210c, which correspond to touch points 110a, 110b, and 110c in FIG. 1a [0027] and [Fig. 2a]). 

Claim 3:  Heatherly further discloses wherein the move-state determining part determines the move state of the recognized game piece on the basis of whether or not the position of the area currently determined or the position of the area determined immediately before for the recognized game piece are the same (Heatherly, the user can then move peripheral device 102 toward horse 170 and .. electronic device 106 is tracking that peripheral device 102 is positioned over grass 172 and has the identity of Woody, who is a cowboy, processor 118 can select the sound of cowboy boots walking on the grass to be played using speaker 152 as peripheral device 102 moves over touch surface 116 [0057]).

Regarding Claim 4:  Rademakers further teaches wherein the move state includes a state in which the game piece has been newly put at the position of one of the areas on the touchscreen (Rademakers, the playing user handles his game piece, e.g. by placing the game piece onto the game board depicted on the touch sensitive display screen 3 of the computer [P11:29-P12:5]) and a state in which the game piece has been picked up from the touchscreen (Rademakers, the playing user picks up game piece 7 [P10:13-18]).
Heatherly further discloses a state in which the game piece has been moved to and put at the position of another one of the areas on the touchscreen (Heatherly, the video game can be an electronic board game where touch surface 116 can display the game board and peripheral devices 102, 104, and 150 can comprise game pieces [0022]).

Regarding Claim 5:  Heatherly further discloses wherein the conductive section is laid out on the contact face so as to be intervened by a non-conductive section or gaps such that the layout position thereof differs in accordance with the kind of the game piece, and wherein the recognition part recognizes the kind of the game piece on the basis of relative positional relationships among the plurality of touched positions (Heatherly, identifying data 130 in memory 120 can comprise a distance between touch points 114b and 114c, which 

Regarding Claim 6:  Heatherly further discloses 
wherein the conductive section is laid out on the contact face so as to be intervened by a non-conductive section or gaps such that the positions of three vertices among the four vertices of a minimum bounding rectangle identified by using the plurality of touched positions are located at touched positions among the plurality of touched positions (Heatherly, identifying data 130 in memory 120 can comprise a distance between touch points 114b and 114c, which characterizes the arrangement of touch points 114b and 114c of peripheral device 104; the distance between touch points 114b and 114c can be different than distance C, such that processor 118 can distinguish between touch points 114b and 114c of peripheral device 104 and touch points 210b and 210c of peripheral device 202, and thus between peripheral devices 202 and 104 [0030]; identifying data 130 can characterize at least three touch points [0036]), and 
wherein the recognition part identifies relative positional relationships among the plurality of touched positions by using the touched positions corresponding to the positions of the three vertices as reference points (Heatherly, identifying data 130 in memory 120 can comprise a distance between touch points 114b and 114c, which characterizes the arrangement of touch points 114b and 114c of peripheral device 104; the distance between touch points 114b and 114c can be different than distance C, such that processor 118 can distinguish between touch points 114b and 114c of peripheral device 104 and touch points 210b and 210c of peripheral device 202, and thus between peripheral devices 202 and 104 [0030]).

Regarding Claim 8:  Heatherly discloses a non-transitory computer readable medium, storing a program that is executed by an electronic device equipped with an electrostatic-capacitance-based touchscreen that is capable of detecting a plurality of touches (Heatherly, electronic device 106 includes touch surface 116 [0019] and [Fig. 1a]), the program being executed in order to use the touchscreen as a board for a board game (Heatherly, the video game can be an electronic board game where touch surface 116 can display the game board [0022]), wherein, in the case where a game piece that is used while being placed on the touchscreen and that is constituted at least partially of a conductive section is placed on the touchscreen (Heatherly, peripheral devices 102 and 104 comprise, for example, interactive game pieces and/or toys where the touch-sensitive system of FIGS. 1a and 1b can facilitate an interaction using first peripheral device 102 and second peripheral device 104 [0021]; touch surface 116 is a capacitive touch screen, which uses charge variation to sense touch-based input; processor 118 can detect, for example, contemporaneous touches 126 shown in FIG. 1a; contemporaneous touches 126 include touches 111a, 111b, and 111c and can be provided on touch surface 116 by peripheral device 102; more particularly, touches 111a, 111b, and 111c can be provided by respective touch points 110a, 110b, and 110c, which can comprise conductive material; processor 118 can also dectect contemporaneous touches 128; contemporaneous touches 128 include touches 115a, 115b, and 115c and can be provided on touch surface 116 by peripheral device 104; more particularly, touches 115a, 115b, and 115c can be provided by respective touch points 114a, 114b, and 114c, which can comprise counductive material [0025]), 
the program causing the electronic device to execute:
a step of displaying a game field constituted of a plurality of areas on the touchscreen (Heatherly, the video game can be an electronic board game where touch surface 116 can 
a step of individually detecting a plurality of position touched by the game piece that is touched by the user (Heatherly, touch surface 116 is a capacitive touch screen, which uses charge variation to sense touch-based input [0025]);
a step of recognizing the game piece on the basis of relative positional relationships among the plurality of touched positions (Heatherly, identifying data 130 in memory 120 can comprise a distance between touch points 114b and 114c, which characterizes the arrangement of touch points 114b and 114c of peripheral device 104; the distance between touch points 114b and 114c can be different than distance C, such that processor 118 can distinguish between touch points 114b and 114c of peripheral device 104 and touch points 210b and 210c of peripheral device 202, and thus between peripheral devices 202 and 104 [0030]);
a step of determining the position of one of the areas for the recognized game piece on the basis of the plurality of touched positions (Heatherly, in electronic device 106, processor 118 can detect a plurality of contemporaneous touches on touch surface 116; thus, touch surface 116 is capable of registering the presence and position of multiple touch-based inputs thereon [0025]); and
a step of determining a move state of the recognized game piece on the basis of a history of the position of the determined area of the recognized game piece (Heatherly, the user can then move peripheral device 102 toward horse 170 and because electronic device 106 is tracking that peripheral device 102 is positioned over grass 172 and has the identity of Woody, who is a cowboy, processor 118 can select the sound of cowboy boots walking on the grass to be played using speaker 152 as peripheral device 102 moves over touch surface 116 [0057]).
Heatherly fails to explicitly disclose
no touched position of the game piece is detected by the touchscreen in the case where the game piece is not touched by a user, and 

Rademakers teaches 
no touched position of the game piece is detected by the touchscreen in the case where the game piece is not touched by a user (Rademakers, once the playing user releases the game piece 7, it is no longer possible for an electric current to flow between the contact surface of game piece 7 and the fingers of the user; therefore, computer 1 is no longer able to determine the exact position of game piece 7 once game piece 7 is released; in essence, game piece 7 is only visible for computer 1 through the touch sensitive display screen 3 during the time wherein it is handled by the playing user [P9:10-16]), and 
a plurality of positions touched by the game piece are detected by the touchscreen in the case where the game piece is touched by the user (Rademakers, the game pieces must be conductive in order to be detectable by the capacitive type touch screen; since most tablet type computers make use of capacitive type touch sensitive display screens, electrically conductive game pieces can be detected by the computer if they are held by the playing user, for example between his or her fingers; holding the game piece between the fingers of the user allows for an electric current to flow through the fingers of the user; this causes an electrostatic disturbance that can be detected by the computer through the capacitive type touch sensitive display screen, allowing the computer to determine a playing position [P3:20-29]). 
As recited above with respect to claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of detecting a game piece when the player holds the game piece as taught by Rademakers with the method for facilitating an interaction using first and second peripheral devices and related structures as disclosed by Heatherly to improve the predictable result of enabling capacitive touch of an object while it is being touched.

Claim 9:  Heatherly discloses a game piece for a board game system in which an electrostatic-capacitance-based touchscreen that is capable of detecting a plurality of touched positions by detecting changes in electrostatic capacitance is used as a board, the game piece being used while being placed on the touchscreen,
wherein the game piece is constituted at least partially of a conductive section, and a contact face of the game piece (Heatherly, more particularly, touches 115a, 115b, and 115c can be provided by respective touch points 114a, 114b, and 114c, which can comprise counductive material [0025]), which comes into contact with a placing face of the touchscreen, is configured to include the conductive section (Heatherly, more particularly, touches 115a, 115b, and 115c can be provided by respective touch points 114a, 114b, and 114c, which can comprise counductive material [0025]), and
wherein the conductive section is laid out so as to be intervened by a non-conductive section or gaps on the contact face (Heatherly, contemporaneous touches 126 include touches 111a, 111b, and 111c and can be provided on touch surface 116 by peripheral device 102; more particularly, touches 111a, 111b, and 111c can be provided by respective touch points 110a, 110b, and 110c, which can comprise conductive material [0025] and [Fig. 1a]; referring to FIG. 2a, FIG. 2a shows a bottom view of peripheral device 202 according to one embodiment of the present invention; peripheral device 202, corresponding to peripheral device 102 in FIGS. 1a and 1b, includes base 240 and touch points 210a, 210b, and 210c, which correspond to touch points 110a, 110b, and 110c in FIG. 1a [0027] and [Fig. 2a]), and 
Heatherly fails to explicitly disclose
in the case where the game piece is placed on the touchscreen, the conductive section does not cause a predetermined or greater amount of change in the electrostatic capacitance at contact positions of the conductive section on the contact face in the case where the conductive section is not touched by a user, and 

Rademakers teaches
in the case where the game piece is placed on the touchscreen, the conductive section does not cause a predetermined or greater amount of change in the electrostatic capacitance at contact positions of the conductive section on the contact face in the case where the conductive section is not touched by a user (Rademakers, once the playing user releases the game piece 7, it is no longer possible for an electric current to flow between the contact surface of game piece 7 and the fingers of the user; therefore, computer 1 is no longer able to determine the exact position of game piece 7 once game piece 7 is released; in essence, game piece 7 is only visible for computer 1 through the touch sensitive display screen 3 during the time wherein it is handled by the playing user [P9:10-16]), and 
the conductive section causes the predetermined or greater amount of change in the electrostatic capacitance at the contact positions of the conductive section on the contact face in the case where the conductive section is touched by the user (Rademakers, the game pieces must be conductive in order to be detectable by the capacitive type touch screen; since most tablet type computers make use of capacitive type touch sensitive display screens, electrically conductive game pieces can be detected by the computer if they are held by the playing user, for example between his or her fingers; holding the game piece between the fingers of the user allows for an electric current to flow through the fingers of the user; this causes an electrostatic disturbance that can be detected by the computer through the capacitive type touch sensitive display screen, allowing the computer to determine a playing position [P3:20-29]).
As recited above with respect to claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of detecting a game piece when the player holds the game piece as taught by Rademakers with the method for facilitating an interaction using first and second peripheral devices and related structures as disclosed by Heatherly to improve the predictable result of enabling capacitive touch of an object while it is being touched.

Regarding Claim 12:  Heatherly further discloses a game piece set constituted of a plurality of game pieces according to Claim 9,
wherein the conductive section is laid out on the contact face so as to be intervened by a non-conductive section or gaps (Heatherly, contemporaneous touches 126 include touches 111a, 111b, and 111c and can be provided on touch surface 116 by peripheral device 102; more particularly, touches 111a, 111b, and 111c can be provided by respective touch points 110a, 110b, and 110c, which can comprise conductive material [0025] and [Fig. 1a]; referring to FIG. 2a, FIG. 2a shows a bottom view of peripheral device 202 according to one embodiment of the present invention; peripheral device 202, corresponding to peripheral device 102 in FIGS. 1a and 1b, includes base 240 and touch points 210a, 210b, and 210c, which correspond to touch points 110a, 110b, and 110c in FIG. 1a [0027] and [Fig. 2a]) such that the layout position thereof differs in accordance with the kind of each of the game pieces (Heatherly, identifying data 130 in memory 120 can comprise a distance between touch points 114b and 114c, which characterizes the arrangement of touch points 114b and 114c of peripheral device 104; the distance between touch points 114b and 114c can be different than distance C, such that processor 118 can distinguish between touch points 114b and 114c of peripheral device 104 and touch points 210b and 210c of peripheral device 202, and thus between peripheral devices 202 and 104 [0030]), 

Claims 7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Heatherly, in view of Rademakers, and further in view of Zachut et al., US 2007/0062852 A1 (hereinafter Zachut).

Regarding Claim 7:  Heatherly further discloses 
wherein the game pieces include an extended game piece having an extension piece including the conductive section attached thereto (Heatherly, peripheral device 302 further includes contact regions 332a, 332b, and 332c on peripheral device 302 [0037]),
wherein the conductive section is laid out on the contact face of the extended game piece so as to be intervened by a non-conductive section or gaps (Heatherly, peripheral device 302 further includes contact regions 332a, 332b, and 332c on peripheral device 302 [0037])
wherein the recognition part identifies relative positional relationships among the plurality of touched positions by using the touched positions corresponding to the positions of the three vertices as reference points and recognizes the extended game piece on the basis of the relative positional relationships (Heatherly, identifying data 130 in memory 120 can comprise a distance between touch points 114b and 114c, which characterizes the arrangement of touch points 114b and 114c of peripheral device 104; the distance between touch points 114b and 114c can be different than distance C, such that processor 118 can distinguish between touch points 114b and 114c of peripheral device 104 and touch points 210b and 210c of peripheral device 202, and thus between peripheral devices 202 and 104 [0030]).
Heatherly, as modified, fails to explicitly disclose 
such that the positions of three vertices among the four vertices of a minimum bounding rectangle identified by using the plurality of positions touched by the extended game piece are located at touched positions among the plurality of touched positions.
Zachut teaches
such that the positions of three vertices among the four vertices of a minimum bounding rectangle identified by using the plurality of positions touched by the extended game piece are located at touched positions among the plurality of touched positions (Zachut, orientation information is determined by apparatus 100 using a geometric method; three tokens can be 
Heatherly discloses a system and method for facilitating an interaction using first and second peripheral devices and related structures (Heatherly [Abstract]).  Each of the first and second peripheral devices have a plurality of touch points for touching a touch surface of a touch-sensitive system (Heatherly [Abstract]).  According to an exemplary embodiment, a method comprises detecting a plurality of contemporaneous touches on the touch surface of the touch-sensitive system (Heatherly [Abstract]).  One of the first and second peripheral devices is identified based on the plurality of contemporaneous touches as compared to the plurality of touch points of one of the first and second peripheral devices (Heatherly [Abstract]).  In some embodiments, orientation of the one of the first and second peripheral devices can be determined based on the plurality of contemporaneous touches as compared to the plurality of touch points of the one of the first and second peripheral devices (Heatherly [Abstract]).
In analogous art, Zachut teaches a system for determining information regarding at least one object, comprising:  a sensor sensitive to capacitive coupling; at least one object adapted to create a capacitive coupling with the sensor when at least one signal is input to the sensor; a detector adapted to measure at least one output signal of said sensor associated with the at least one object, wherein the output signal associated with the at least one object is an object information code (Zachut [Abstract]).  Zachut teaches determination of the orientation of an object using a geometric method (Zachut [0135]).  


Regarding Claim 10:  Heatherly further discloses 
wherein the conductive section is laid out on the contact face so as to be intervened by a non-conductive section or gaps (Heatherly, contemporaneous touches 126 include touches 111a, 111b, and 111c and can be provided on touch surface 116 by peripheral device 102; more particularly, touches 111a, 111b, and 111c can be provided by respective touch points 110a, 110b, and 110c, which can comprise conductive material [0025] and [Fig. 1a]; referring to FIG. 2a, FIG. 2a shows a bottom view of peripheral device 202 according to one embodiment of the present invention; peripheral device 202, corresponding to peripheral device 102 in FIGS. 1a and 1b, includes base 240 and touch points 210a, 210b, and 210c, which correspond to touch points 110a, 110b, and 110c in FIG. 1a [0027] and [Fig. 2a]).
Heatherly fails to explicitly disclose 
such that the positions of three vertices among the four vertices of a minimum bounding rectangle identified by using a plurality of positions touched by the conductive section on the contact face are located at touched positions among the plurality of touched positions.
Zachut teaches 
such that the positions of three vertices among the four vertices of a minimum bounding rectangle identified by using a plurality of positions touched by the conductive section on the contact face are located at touched positions among the plurality of touched positions (Zachut, object 1210 has three tokens 1212, 1214 and 1216, while object 1220 has three tokens 1222, 
As stated above with respect to claim 7, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of determining orientation of a game piece using the a geometric method using the token placement as taught by Zachut with the method for facilitating an interaction using first and second peripheral devices and related structures as disclosed by Heatherly to improve the game by detecting an additional characteristic of the game object.

Regarding Claim 11:  Heatherly further discloses 
wherein the game piece includes an extended game piece having an extension piece including the conductive section attached thereto (Heatherly, peripheral device 302 further includes contact regions 332a, 332b, and 332c on peripheral device 302 [0037]), and
wherein the conductive section is laid out on the contact face of the extended game piece so as to be intervened by a non-conductive section or gaps (Heatherly, peripheral device 302 further includes contact regions 332a, 332b, and 332c on peripheral device 302 [0037])
Heatherly fails to explicitly disclose 
such that the positions of three vertices among the four vertices of a minimum bounding the plurality of positions rectangle identified by using touched by the extended game piece are located at touched positions among the plurality of touched positions.
Zachut teaches 
such that the positions of three vertices among the four vertices of a minimum bounding the plurality of positions rectangle identified by using touched by the extended game piece are located at touched positions among the plurality of touched positions (Zachut, object 1210 has three tokens 1212, 1214 and 1216, while object 1220 has three tokens 1222, 1224 and 1226. 
As stated above with respect to claim 7, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of determining orientation of a game piece using the a geometric method using the token placement as taught by Zachut with the method for facilitating an interaction using first and second peripheral devices and related structures as disclosed by Heatherly to improve the game by detecting an additional characteristic of the game object.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147.  The examiner can normally be reached on M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/WERNER G GARNER/            Primary Examiner, Art Unit 3715